DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 03/06/2019 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019 has been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both an identity node 302 (see, e.g., pg. 12, line 12) and a load balancer 302 (e.g., pg. 12, line 17).  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24 (see fig. 7). Relatedly, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to amend the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6-9, 13-15, and 17-19 are objected to because of the following informalities:
Claim 1, line 3 introduces “a plurality of data values”. Claim 1 subsequently recites “the data values” (line 4), “the data value” (line 7), and “the respective data value” (lines 7-8). For clarity of antecedent basis for these limitations in the claims, examiner suggests amending to use terminology consistent with the introduced “a plurality of data values” or similar, if intended. Claims 7, 13, and 17 recite a similar deficiency. 
Claim 1, line 1 introduces “a respective network identifier”. Claim 2, line 2 recites “the plurality of respective network identifiers”. Claim 6, line 1 recites “each of the respective network identifiers”. Similarly, claim 9, line 1 recites “the network identifiers”. For clarity of antecedent basis for these limitations in the claims, examiner suggests amending the claim set to use terminology consistent with the introduced “a respective network identifier” (of 
Claim 1, line 10 recites “a local identifier” (line 10), and further claim 5, line 1 recites “a local identifier”. Subsequently, claim 5 refers to “the local identifier”. It is unclear which of the first or second introduced “a local identifier” is referred to by “the local identifier”. Examiner suggests, e.g., amending the “a local identifier” in claim 5 to recite “the local identifier”.
Claim 1, line 5 introduces “a plurality of identity nodes”. Claim 8, line 2 refers to “the identity nodes”. For clarity of antecedent basis, examiner suggests amending claim 8, line 2 to, e.g., “the plurality of identity nodes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the  recites the limitation "the most common network identifier" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) 13-16 does/do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software per se. Particularly, while the claim 13 indicates a “database system” and “server system” (claim 13, line1), this language is both recited in the preamble and is reasonably interpretable as software. Additionally, while claim 1 recites the system being configured to interact with an identity node (claim 13, line 6) and processor (claim 13, line 11), the actual configured system is not claimed with structural recitations. In view of the foregoing, claims 13-16 fail to fall into a statutory category of invention as a software alone is not a machine, a manufacture, a process nor a composition of matter. MPEP 2106.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 13-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanna (US20190057223, Hereinafter “Hanna”).
Regarding claim 1, Hanna discloses a method comprising: receiving via a communications interface a request to identify a data object that includes a plurality of data values ([0033-0035] – a user establishes a record <i.e., data object> in the system which contains a plurality of biometric data identifiers <i.e., data values> and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the entered record is identifying an already existing user in other databases; [0057-0059] – biometric and ancillary data record is entered via a user interface, and sent to biometric matching server via network interface for comparison <i.e., biometrics matching server receives a matching request and performs the record identifying>);  
5for each of the data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a network ([0033-0035] & [0038] – a user establishes record which contains a plurality of biometric data and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the data values identify an existing user/record in the databases by matching each data value against stored data values of other records in different databases <i.e., different nodes>; [0057-0059] – biometric and ancillary data record is entered via a user interface, and sent to biometrics server via network, biometrics server then transmits the requests to the other databases to determine matching values; [0051] – there may be a plurality of different databases compared against <i.e., nodes>); 
for each of the data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the 10respective data value ([0033-0035] – biometric identifier(s) uniquely identify users across all databases <i.e., biometrics are network identifiers>, a record holding the matched biometric identifier(s) <i.e., network identifier(s)> is returned from the matching process to when a match is found; [0012]&[0058] – record with biometric ; 
determining via a processor a local identifier based on the object value identification response messages ([0005-0007] & [0033] – each database uses a local poly unique identifier <i.e., local identifier> for the user which is linked with a different database’s local poly unique identifier <i.e., local identifiers> when a duplicate user is detected based on a match between the biometrics <i.e., the local identifiers are mapped/determined based on the “matching” network identifiers response>; [0058] – poly-unique table is generated by the biometrics server); and 
transmitting a query response message including the local identifier via the communications interface ([0034] – if/when a match is made, the poly unique identifier <i.e., the local identifier> is sent to the Data Access Permissioning and Control server and when no match is made the local identifier is added as a new entry; [0059] – the defined poly unique identifier may be sent to the Data Access Permissioning and Control server as part of requests for data retrieval, the retrieved information is transmitted via the network interface to the client computer).

Regarding claim 2, Hanna discloses the method recited in claim 1, wherein determining a local identifier comprises selecting a designated network identifier from among the plurality of respective network identifiers ([0005] – each database hosts a plurality of records holding biometric identifiers <i.e., network-wide identifiers> that are selected from to match eachother, when they match, the local unique identifiers are added/linked in the poly-unique table; see also [0040] – millions of users can be enrolled <i.e., millions of records/identifiers>).  

Regarding claim 4, Hanna discloses the method recited in claim 2, wherein determining a local identifier further comprises querying a correspondence table using the designated network identifier, the correspondence table identifying a plurality of correspondence relationships between local 25identifiers and network identifiers ([0005-0007] & [0033] – each database uses a unique identifier <i.e., local identifier> for the user which is linked with a different database’s unique identifier <i.e., local identifiers> in a table when a duplicate user is detected based on a match between the biometrics <i.e., network identifiers>; see also Fig. 2 & [0034] – showing storing mapping between the local identifiers/users/network identifiers which are used for data retrieval).  

Regarding claim 5, Hanna discloses the method recited in claim 2, wherein determining a local identifier further comprises creating the local identifier when it is determined that the designated network identifier does not correspond to an existing local identifier ([0034] & Fig. 2 – if a match determination between biometrics <i.e., network identifiers> is not made <i.e., if the submitted biometric does not map to another database’s biometric identifier and it’s respective poly-unique identifier>, then a new poly-unique identifier <i.e., local identifier> from the record may be entered in the poly unique identity table as a new separate record).  

Regarding claim 6, Hanna discloses the method recited in claim 1, wherein each of the respective network identifiers is determined by consensus among the plurality of identity nodes ([0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to determine their matching record of an individual; [0051] – biometric data and matching may be received and based on biometric data from a plurality of record databases <i.e., identity nodes>; [0041-0043] – multiple pieces of biometric information are collected and the databases produce a probability of a individual being identified, and when a high enough likelihood of match exists <i.e., when there is a consensus> it is determined the biometrics identify a particular user).  

Regarding claim 7, Hanna discloses the method recited in claim 1, wherein the data object is associated with a data object schema, the data object schema identifying one or more data fields associated with an instance of the data object schema, each of the data values corresponding with a respective 5one of the data fields ([0033] – a record holds fields of data for storing user information comprising e.g., biometrics, name, address, birthdate, etc. , the fields of information store the data pertaining to the biometrics, name, address, birthdate, etc. <i.e., the record comprises a schema of stored data values that correspond to the stored fields>).  

Regarding claim 13, Hanna discloses a database system implemented via a server system ([0005] – system is implemented via servers, and comprises identity-information storing databases), the server system configurable to 25cause: 
processing a request received via a communications interface to identify a data object that includes a plurality of data values ([0033-0035] – a user establishes a record <i.e., data object> in the system which contains a plurality of biometric data identifiers <i.e., data values> and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the entered record is identifying an already existing user in other databases; [0057-0059] – biometric and ancillary data record is entered via a user interface, and sent to biometric matching server via network interface for comparison <i.e., biometrics matching server receives a matching request and performs the identifying>); 
for each of the data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a 30network ([0033-0035] & [0038] – a user establishes record which contains a plurality of biometric data and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the data values identify an existing user/record in the databases by matching each data value against stored data values of other ;  
A4265US1/SFDCP01534for each of the data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the respective data value ([0033-0035] – biometric identifier(s) uniquely identifies users across all databases, a record holding the matched biometric identifier(s) <i.e., network identifier(s)> is returned from the matching process to when a match is found; [0012]&[0058] – biometric data is received and matched at the biometrics server; [0041-0042] – multiple biometric identifiers may be matched); 
determining via a processor a local identifier based on the object value identification 5response messages ([0005-0007] & [0033] – each database uses a unique identifier <i.e., local identifier> for the user which is linked with a different database’s unique identifier <i.e., local identifiers> when a duplicate user is detected based on a match between the biometrics <i.e., the local identifiers are mapped/determined based on the “matching” network identifiers response>; [0058] – poly-unique table generated by the biometrics server); and 
transmitting a query response message including the local identifier via the communications interface ([0034] – if/when a match is made, the poly unique identifier <i.e., the local identifier> is sent to the Data Access Permissioning and Control server and when no match is made the local identifier is added as a new entry; [0059] – the defined poly unique identifier may be sent to the Data Access Permissioning and Control server as part of requests for data retrieval, the retrieved information is transmitted via the network interface to the client computer).  

Regarding claim 14, Hanna discloses the database system recited in claim 13, wherein determining a local identifier 10comprises selecting a designated network identifier from among the plurality of respective network identifiers and querying a correspondence table using the designated network identifier, the correspondence table identify a plurality of correspondence relationships between local identifiers and network identifiers ([0005-0007] & [0033] – each database uses a unique identifier <i.e., local identifier> for the user which is linked with a different database’s unique identifier <i.e., local identifiers> in a table when a duplicate user is detected based on a match between the biometrics <i.e., network identifiers>; see also Fig. 2 & [0034] – showing storing mapping between the local identifiers/users/network identifiers which are used for data retrieval).  

15	Regarding claim 15, Hanna discloses the database system recited in claim 13, wherein each of the respective network identifiers is determined by consensus among the plurality of identity nodes ([0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to determine the matching record of an individual <i.e., which contains a biometric identifier that is the determined match>; [0051] – biometric data and matching may be received and based on biometric data from a plurality of record databases <i.e., identity nodes>; [0041-0043] – multiple pieces of biometric information are collected and the databases produce a probability of a individual being identified, and when a high enough likelihood of match exists <i.e., when there is a consensus> it is determined the biometrics identify a particular user).  

Regarding claim 17, Hanna discloses a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium ([0061] – the system may software or programmable code , the program code configurable to cause:  
25processing a request received via a communications interface to identify a data object that includes a plurality of data values ([0033-0035] – a user establishes a record <i.e., data object> in the system which contains a plurality of biometric data identifiers <i.e., data values> and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the entered record is identifying an already existing user in other databases; [0057-0059] – biometric and ancillary data record is entered via a user interface, and sent to biometric matching server via network interface for comparison <i.e., biometrics matching server receives a matching request and performs the identifying>); 
for each of the data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a network ([0033-0035] & [0038] – a user establishes record which contains a plurality of biometric data and ancillary data such as name, date of birth, identifiers, etc. The system then confirms whether the data values identify an existing user/record in the databases by matching each data value against stored data values of other records in different databases <i.e., different nodes>; [0057-0059] – biometric and ancillary data record is entered via a user interface, and sent to biometrics server via network, biometrics server then transmits the requests to the other databases to determine matching values; [0051] – there may be a plurality of different databases compared against <i.e., nodes>);  
30for each of the data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the respective data value ([0033-0035] – biometric identifier(s) uniquely identifies users across all databases, a record holding the matched biometric identifier(s) <i.e., network identifier(s)> is returned from the matching process to ;  
A4265US1/SFDCP01535determining via a processor a local identifier based on the object value identification response messages ([0005-0007] & [0033] – each database uses a unique identifier <i.e., local identifier> for the user which is linked with a different database’s unique identifier <i.e., local identifiers> when a duplicate user is detected based on a match between the biometrics <i.e., the local identifiers are mapped/determined based on the “matching” network identifiers response>; [0058] – poly-unique table generated by the biometrics server); and 
transmitting a query response message including the local identifier via the communications interface ([0034] – if/when a match is made, the poly unique identifier <i.e., the local identifier> is sent to the Data Access Permissioning and Control server and when no match is made the local identifier is added as a new entry; [0059] – the defined poly unique identifier may be sent to the Data Access Permissioning and Control server as part of requests for data retrieval, the retrieved information is transmitted via the network interface to the client computer).  

Regarding claim 18, Hanna discloses the computer program product recited in claim 17, wherein determining a local identifier comprises selecting a designated network identifier from among the plurality of respective network identifiers and querying a correspondence table using the designated network identifier, the correspondence table identify a plurality of correspondence 10relationships between local identifiers and network identifiers ([0005-0007] & [0033] – each database uses a unique identifier <i.e., local identifier> for the user which is linked with a different database’s unique identifier <i.e., local identifiers> in a table when a duplicate user is detected based on a match between the biometrics <i.e., network identifiers>; see also Fig. 2 & [0034] – showing storing mapping between the local identifiers/users/network identifiers which are used for data retrieval).  

Regarding claim 19, Hanna discloses the computer program product recited in claim 17, wherein each of the respective network identifiers is determined by consensus among the plurality of identity nodes ([0041] & [0045] – multiple sources of biometric information <i.e., network identifiers> are retrieved and combined to determine the matching record of an individual <i.e., which contains a biometric identifier that is the determined match>; [0051] – biometric data and matching may be received and based on biometric data from a plurality of record databases <i.e., identity nodes>; [0041-0043] – multiple pieces of biometric information are collected and the databases produce a probability of a individual being identified, and when a high enough likelihood of match exists <i.e., when there is a consensus> it is determined the biometrics identify a particular user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Goldberg et al. (US20190244243, Hereinafter “Goldberg”).
Regarding claim 3, Hanna discloses the method recited in claim 2. Hanna appears to fail to disclose wherein the designated network identifier is the most 20common network identifier among the object value identification response messages.  
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the designated network identifier is the most 20common network identifier among the object value identification response messages ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information;  [0035], e.g., “As a further alternative, each cluster of nodes 208 may come to a consensus using a byzantine fault tolerant smart contract on the blockchain. In a preferred embodiment, each cluster includes at least five (5) nodes 208, as it allows for there to be up to two (2) "bad" nodes in a given cluster while maintaining the integrity of the consensus mechanism.” <i.e., if three of the five nodes are in agreement on an identification/validation, the value is determined>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the designated network identifier is the most 20common network identifier among the object value identification response messages, so that plurality of nodes may collaborate to match values against their internal records and detect inaccuracy provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Regarding claim 8, Hanna discloses the method recited in claim 1. Hanna appears to fail to disclose wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes.
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes ([0029] – data value validation queries are transmitted to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes, so that plurality of nodes may collaborate to match values against their internal records and detect inaccurately provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Regarding claim 16, Hanna discloses the database system recited in claim 13. Hanna appears to fail to disclose wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes.
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information; [0039] – “a node 208 relays the data it receives to other nodes 208 in its cluster and the nodes 208 gossip about the incoming data with each other. Nodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes, so that plurality of nodes may collaborate to match values against their internal records and detect inaccurately provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Regarding claim 20, Hanna discloses the computer program product recited in claim 17. Hanna appears to fail to disclose wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes.
However, Goldberg discloses a system for receiving a plurality of unique item identifiers to be matched and validated against stored values in disparate databases (see [0028]-[0030]), wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes ([0029] – data value validation queries are transmitted to a plurality of nodes that provide identity information; [0039] – “a node 208 relays the data it receives to other nodes 208 in its cluster and the nodes 208 gossip about the incoming data with each other. Nodes 208 can have the capability to reach consensus outside of a smart contract by gossiping with other nodes (known as "off-chain consensus") […]”)
Hanna with the teachings of Goldberg, to validate the values using a consensus of the databases wherein the object value identification query message is transmitted to the identity nodes via a gossip communication protocol, the gossip protocol defining a peer-to-peer procedure for transmitting information among the identity nodes, so that plurality of nodes may collaborate to match values against their internal records and detect inaccurately provided values by databases (see, e.g., Goldberg at [0025] and [0039]).

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Singh et al. (US20200204557, Hereinafter “Singh”).
Regarding claim 9, Hanna discloses the method recited in claim 1. Hanna appears to fails to disclose wherein the network identifier is stored in a trust ledger shared among the plurality of identity nodes, the trust ledger storing a plurality of network identifiers, each network identifier being associated in the trust ledger with a respective one or more data values.
However, Singh discloses a decentralized database identity management system for coordinating user attributes from distinct databases (see abstract, [0045]), wherein the network identifier is stored in a trust ledger shared among the plurality of identity nodes ([0038]-[0041] & [0044-45] – a plurality of databases <i.e., identity nodes> maintain a shared ledger of identity information, the ledger also includes a User ID identifying the individual <i.e., the network identifier>; see also [0077]-[0084] – plurality of nodes provide user profile identity information, which is hashed and added to the blockchain along with the metadata), the trust ledger storing a plurality of network identifiers ([0038]-[0042] & [0055] – the ledger stores a plurality of user profiles/metadata <which include the user IDs>), each network identifier being associated in the trust ledger with a respective one or more data value ([0041] & [0045] – each user profile with user ID is related to user attributes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, wherein the network identifier is stored in a trust ledger shared among the plurality of identity nodes, the trust ledger storing a plurality of network identifiers, each network identifier being associated in the trust ledger with a respective one or more data value, to immutably aggregate data from multiple sources while tracking modifications to the profiles (see, e.g., Singh at [0026], [0038]).

Regarding claim 10, the combination of Hanna and Singh disclose the method recited in claim 9, wherein the respective one or more data values are hashed prior to storing in the trust ledger ([0041] & [0045] – each user profile is related to attributes that may comprise, e.g., name, address, social security number; [0077]-[0084] – attributes are hashed the hashes and metadata are stored associated in a blockchain ledger), the trust ledger capable of being queried to determine any network identifiers associated with a designated hashed data value (([0072-0076] – ledger is queried using the attribute hash to retrieve metadata; [0041] – metadata includes the user ID <i.e., network identifier>; [0061] – attribute hash and metadata may be requested using designated hash, metadata includes user ID <as in [0041]>; see also [0073&10076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanna with the teachings of Singh, wherein the respective one or more data values are hashed prior to storing in the trust ledger, the trust ledger capable of being queried to determine any network identifiers associated with a designated hashed data value, to efficiently retrieve data aggregated data from multiple sources and verify user information (see, e.g., Singh at [0005], [0076]).

Regarding claim 12, the combination of Hanna and Singh disclose the method recited in claim 9, wherein the trust ledger is implemented as a blockchain (Singh at abstract, [0005] – the distributed ledger is a blockchain ledger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Sing as taught by Sing, wherein the trust ledger is implemented as a blockchain, so that the stored identifiers record may be immutable and transparently shared (see, e.g., Singh at [0026], [0038]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Singh, further in view of Coulmeau et al. (US20200204375, Hereinafter “Coulmeau”).
Regarding claim 11, the combination of Hanna and Singh disclose the method recited in claim 9. While the combination of Hanna and Singh recite the distributed ledger being implemented as a blockchain, it fails to specifically denote wherein the trust ledger is implemented as a merkle tree.  
	However, Coulmeau discloses the standard definition of blockchain, wherein the trust ledger is implemented as a merkle tree ([0041] – “a blockchain or distributed ledger (distributed ledger technology or DLT) is a distributed database that is secured using cryptographic techniques. The exchanged transactions are grouped into "blocks" at regular time intervals, in a way secured by cryptography, which form a chain. After having recorded recent transactions, a new block is generated and analyzed. If the block is valid (distributed consensus), the block may be time-stamped and added to the blockchain. Each block is linked to the preceding one by a hash key. Once added to the blockchain, a block can no longer be either modified or deleted, this guaranteeing the authenticity and the security of the network. To form the chain, hash functions and Merkle trees are used.” <emphasis added>).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Hanna and Singh with the teachings of Coulmeau, wherein the trust ledger is implemented as a merkle tree, so that the records in the blockchain are protected against falsification (see, e.g., Coulmeau at [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US20200159847) discloses a system wherein a request is received identifying items, wherein a plurality of databases verify the values in the items using a distributed trust ledger (see abstract, [0003]-[0004], [0087-0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438